UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

GREGORY ACKERS,                                )
                                               )
                               Plaintiff,      )
                                               )
       v.                                      )       Civil Action No. 18-1296 (UNA)
                                               )
JOHN KERRY, et al.,                            )
                                               )
                               Defendants.     )

                                  MEMORANDUM OPINION

       This matter comes before the Court upon review of plaintiff’s application for leave to

proceed in forma pauperis and his pro se complaint. Plaintiff alleges that John Kerry, former

United States Senator and Secretary of State, acted as an unregistered foreign agent when he met

with the Iranian Foreign Minister in May 2018. See Compl. at 1-2 (page numbers designated by

ECF). In so doing, plaintiff asserts, see id. at 3-4, Kerry engaged in espionage in violation of 18

U.S.C. § 793(e), conspiracy in violation of 18 U.S.C. § 371, made false statements in violation of

18 U.S.C. § 1001, and violated the Logan Act, see 18 U.S.C. § 953. Plaintiff demands

compensatory and punitive damages. Compl. at 4.

       The Court dismisses the complaint because the statues on which plaintiff relies do not

allow for a private right of action. See Strunk v. N.Y. Province of the Soc’y of Jesus, No. 10-

5091, 2010 U.S. App. LEXIS 20876, at *2 (D.C. Cir. Oct. 5, 2010) (per curiam) (“To the extent

appellant attempts to assert a claim under 18 U.S.C. §§ 951-960, these criminal statutes do not

provide a private cause of action.”); West v. Mnuchin, No. 17-1129, 2017 WL 4765724, at *1

(D.D.C. July 19, 2017) (dismissing claim against Secretary of the Treasury under 18 U.S.C. §

1001 because this “criminal statute . . . does not provide for a private right of action”); Rice v.
Holder, 898 F. Supp. 2d 291, 293 (D.D.C. 2012) (finding that “the federal criminal conspiracy

statute plaintiff has cited, 18 U.S.C. § 371, provides [no] private right of action against

individuals”); Prunte v. Universal Music Group, 484 F. Supp. 2d 32, 42 (D.D.C. 2007) (citing

Cort v. Ash, 422 U.S. 66, 79-80 (1975)) (“[I]n the criminal context, the Supreme Court has

refused to imply a private right of action in ‘a bare criminal statute.’”). Accordingly, the Court

dismisses the complaint and issues an order separately.



                                               /s/
                                               AMY BERMAN JACKSON
                                               United States District Judge
DATE: July 6, 2018